         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     PENSACOLA DIVISION


ANTHONY ROGELIO GRIEGO,

     Petitioner,

v.                                         Case No. 3:17cv66-LC/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

     Respondent.
______________________________/

                                  ORDER

     This cause comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge (ECF No. 60)

dated July 1, 2019, recommending that the petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be denied in part and dismissed

in part. The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections.

I have made a de novo determination of the timely filed objections.

     Having considered the report and recommendation and the

objections thereto, I have determined that the report and recommendation

should be adopted.

     Accordingly, it is ORDERED as follows:
                                                                  Page 2 of 2


     1. The Report and Recommendation (ECF No. 60) is adopted and

incorporated by reference in this order.

     2. The petition for writ of habeas corpus filed by Petitioner Anthony

Rogelio Griego (ECF No. 7) pursuant to 28 U.S.C. § 2254 as to Grounds 1

through 9 is DENIED.

     3. Ground 10 of the amended petition is DISMISSED for lack of

jurisdiction.

     4. Petitioner’s motion to conduct discovery, for financial assistance to

hire an expert, for appointment of counsel, and to supplement the record

(ECF No. 58) is DENIED.

     5. A certificate of appealability and leave to appeal in forma pauperis

are DENIED.

     4. The Clerk shall enter judgment and close the file.

     DONE AND ORDERED this 26th day of August, 2019.



                             s/ L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv66-LC/CAS
